Citation Nr: 0828970	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  07-10 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an effective date prior to June 26, 2006 for 
an increased rating of 40 percent for a service-connected 
lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel

INTRODUCTION

The veteran had active military service from January 1998 to 
April 1999 and February 2003 to April 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2006 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada, which 
granted an increased rating of 40 percent for residuals of 
lumbar strain with muscle spasm and disc herniation at L5-S1 
level, effective June 26, 2006.  The claims file was 
subsequently transferred to the RO in Las Vegas, Nevada.  In 
February 2008, the veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the RO.  A 
transcript of the hearing is of record.

The veteran testified that he initially withdrew his appeal 
in September 2006 after receiving the increased rating of 40 
percent for his lumbar spine.  However, after he realized his 
rating only went back to June 26, 2006, he reinstated his 
appeal.  As he filed a timely notice of disagreement in 
January 2007 and substantive appeal in March 2007 with 
respect to the issue of entitlement to an earlier effective 
date for the assignment of a 40 percent rating for the lumbar 
spine disability, this claim is properly before the Board.


FINDING OF FACT

It was factually ascertainable on August 24, 2005, but no 
earlier, that the veteran's service-connected lumbar spine 
disability had limitation of forward flexion between 15 and 
20 degrees because of pain.







CONCLUSION OF LAW

An effective date of August 24, 2005, but no earlier, is 
warranted for the assignment of a 40 percent disability 
rating for the lumbar spine disability.  38 U.S.C.A. §§ 5101, 
5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.400, 4.71a, 
Diagnostic Codes 5243-5237 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in July 2004 regarding the original service 
connection claim for a low back disability.  A letter in 
March 2006 addressed the criteria for assigning disability 
ratings and effective dates for VA benefits, after the 
veteran appealed his effective date for the 40 percent 
evaluation for the lumbar spine.  While the second notice was 
not provided prior to the initial adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in a March 
2007 statement of the case, following the provision of 
notice.  Furthermore, the statutory scheme contemplates that 
once a decision awarding service connection, a disability 
rating, and an effective date has been made, section 5103(a) 
notice has served its purpose.  Dingess v. Nicholson, 19 Vet. 
App. at 490 (2006).  As the veteran was granted service 
connection and assigned an evaluation and effective date, the 
Secretary had no obligation to provide further notice under 
the statute.  Id.  No fundamental unfairness has been shown 
as a result of the untimeliness or content of the notice 
provided.

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claim.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the severity of 
disabilities, and afforded the veteran the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.



Analysis

The RO granted service connection for lumbar strain in 
November 2004, assigning an effective date of April 3, 2004 
(the day after the veteran's discharge from service).  The 
veteran appealed the disability rating assigned.  In 
September 2005, the disability was recharacterized as 
residuals of lumbar strain with muscle spasm and disc 
herniation at L5-S1 level.  The RO granted an increased 
rating of 40 percent for this disability in August 2006, 
effective June 26, 2006.  

The veteran appealed this action as well.  He asserts that he 
should be entitled to an effective date of June 18, 2004, the 
date of his original service connection claim for a lumbar 
spine disability.  He testified that has back condition has 
not changed since his discharge from service in 2004 and that 
medical records prior to June 2006 showed entitlement to a 40 
percent rating.

The effective date for a grant of service connection for 
disability compensation is the "day following separation 
from active service or date entitlement arose if claim is 
received within 1 year after separation from service; 
otherwise, date of receipt of claim, or date entitlement 
arose, whichever is later." 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2)(i).

The effective date for awards based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase "shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor." 38 U.S.C.A. § 5110(a).  For increased 
ratings in particular, the effective date of an award will be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred if the claim is 
received within 1 year from such date otherwise, date of 
receipt of claim. 38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(o)(2); see Hazan v. Gober, 10 Vet. App. 511 (1997); see 
also Servello v. Derwinski, 3 Vet. App. 196 (1992).

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for benefits to be 
paid to any individual under the laws administered by VA. 38 
C.F.R. § 3.152.  The term "claim" or "application" means a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief of 
entitlement, to a benefit. 38 C.F.R. § 3.1(p).  "Date of 
receipt" generally means the date on which a claim, 
information or evidence was received by VA. 38 C.F.R. § 
3.1(r).  An informal claim is any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought. 38 C.F.R. § 3.155(a).

VA is required to look to all communications from the 
appellant which may be interpreted as applications or claims 
- formal and informal - for benefits.  In particular, VA is 
required to identify and act on informal claims for benefits. 
38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); see 
Servello v. Derwinski, 3 Vet. App. 196 (1992).

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement. 38 C.F.R. § 
3.157.  Once a formal claim for compensation has been 
allowed, receipt of a report of examination by VA, or 
evidence from a private physician, will be accepted as an 
informal claim for benefits.  In the case of examination by 
VA, the date of examination will be accepted as the date of 
receipt of a claim.  The provisions of the preceding sentence 
apply only when such reports relate to examination or 
treatment of a disability for which service-connection has 
previously been established, or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination.  In the case of evidence from a private 
physician, the date of receipt of such evidence by VA will be 
accepted as the date of the claim. Id.

The RO granted an increased rating of 40 percent for the 
lumbar spine based on a private orthopedic examination dated 
on June 26, 2006, which demonstrated forward flexion of the 
thoracolumbar spine to 30 degrees with pain at 15 degrees.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine warrants a 40 percent disability rating.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent disability rating. Unfavorable 
ankylosis of the entire spine warrants a 100 percent 
disability rating. 38 C.F.R. § 4.71a, DC 5243 (2007).

Prior to the June 2006 record, an August 24, 2005 private 
orthopedic clinical record shows the veteran could bend 
forward to bring his hands to about mid thigh level, which 
indicated about 15 to 20 degrees before he experienced pain.  
This limitation of motion also is within the range that 
warrants a 40 percent rating under the general rating formula 
for the spine.  Pain on movement is one of the factors in 
considering impairment in disabilities involving the joints.  
See 38 C.F.R. § 4.45.  Thus, it was factually ascertainable 
on August 24, 2005 that a 40 percent rating for the lumbar 
spine disability was applicable; so using this as an 
effective date is more appropriate.

An effective date earlier than this does not apply.  The 
August 2005 private physician noted that the veteran's L5-S1 
degenerative disk disease was severely worsening at that 
time.  Prior to this, a September 2004 VA examination report 
shows that the veteran's thoracolumbar spine forward flexed 
to 70 degrees.  An August 2004 private clinical evaluation 
shows the veteran's spine had full range of forward flexion.

Therefore, the medical evidence supports an effective date of 
August 24, 2005 for the assignment of a 40 percent evaluation 
for the lumbar spine disability, but no earlier.  To the 
extent that any earlier effective date is not warranted, 
there is no doubt to be resolved.  See 38 C.F.R. § 3.102.






ORDER

Entitlement to an effective date of August 24, 2005, but no 
earlier, for the assignment of a 40 percent evaluation for 
the service-connected lumbar spine disorder is granted, 
subject to the rules and payment of monetary benefits.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


